EXHIBIT 99.1 Canadian Derivatives Clearing Corporation (Options as of May31, 2015) Symbols marked with an asterisk (*) indicate long-term options available for trading. Index and ETF options Name of underlying instrument Option symbol Underlying symbol BMO Canadian Dividend ETF ZDV ZDV BMO Equal Weight REITs Index ETF ZRE ZRE BMO Equal Weight US Banks Hedged to CAD Index ETF ZUB ZUB BMO Equal Weight US Health Care Hedged to CAD Index ZUH ZUH BMO Equal Weight Utilities Index ETF ZUT ZUT BMO High Yield US Corporate Bond Hedged to CAD Index ETF ZHY ZHY BMO Long Federal Bond Index ETF ZFL ZFL BMO Low Volatility Canadian Equity ETF ZLB ZLB BMO Low Volatility US Equity ETF ZLU ZLU BMO MSCI EAFE Hedged to CAD Index ETF ZDM ZDM BMO MSCI Europe High Quality Hedged to CAD Index ETF ZEQ ZEQ BMO Nasdaq 100 Equity Hedged to CAD Index ETF ZQQ ZQQ BMO S&P 500 Hedged to CAD Index ETF ZUE ZUE BMO S&P 500 Index ETF ZSP ZSP BMO S&P/TSX Capped Composite Index ETF ZCN * ZCN BMO S&P/TSX Equal Weight Banks Index ETF ZEB ZEB BMO S&P/TSX Equal Weight Oil & Gas Index ETF ZEO ZEO BMO S&P/TSX Laddered Preferred Share Index ETF ZPR ZPR Horizons BetaPro NYMEX Crude Oil Bear Plus ETF HOD HOD Horizons BetaPro NYMEX Crude Oil Bull Plus ETF HOU HOU Horizons BetaPro NYMEX Crude Oil Bull Plus ETF HOU2 HOU2 Horizons BetaPro NYMEX Crude Oil Bull Plus ETF HOU3 HOU3 Horizons BetaPro NYMEX Natural Gas Bear Plus ETF HND HND Horizons BetaPro NYMEX Natural Gas Bull Plus ETF HNU HNU Horizons BetaPro S&P/TSX 60 Bear Plus ETF HXD HXD Horizons BetaPro S&P/TSX 60 Bull Plus ETF HXU HXU Horizons BetaPro S&P/TSX 60 Index ETF HXT HXT Horizons BetaPro S&P/TSX 60 Inverse ETF HIX HIX Index and ETF options Name of underlying instrument Option symbol Underlying symbol Horizons BetaPro S&P/TSX Capped Energy Bear Plus ETF HED HED Horizons BetaPro S&P/TSX Capped Energy Bull Plus ETF HEU HEU Horizons BetaPro S&P/TSX Capped Financials Bear Plus ETF HFD HFD Horizons BetaPro S&P/TSX Capped Financials Bull Plus ETF HFU HFU Horizons BetaPro S&P/TSX Global Gold Bear Plus ETF HGD HGD Horizons BetaPro S&P/TSX Global Gold Bull Plus ETF HGU HGU iShares Canadian Corporate Bond Index ETF XCB XCB iShares Canadian Select Dividend Index ETF XDV XDV iShares Canadian Short Term Bond Index ETF XSB XSB iShares Core S&P 500 Index ETF (CAD-Hedged) XSP XSP iShares Core S&P/TSX Capped Composite Index ETF XIC XIC iShares Gold Bullion ETF CGL CGL iShares MSCI EAFE Index ETF (CAD-Hedged) XIN XIN iShares S&P/TSX 60 Index ETF XIU * XIU iShares S&P/TSX Capped Energy Index ETF XEG * XEG iShares S&P/TSX Capped Financials Index ETF XFN * XFN iShares S&P/TSX Capped Information Technology Index ETF XIT XIT iShares S&P/TSX Capped Materials Index ETF XMA XMA iShares S&P/TSX Capped REIT Index Fund XRE XRE iShares S&P/TSX Global Gold Index ETF XGD * XGD iShares U.S. Small Cap Index ETF (CAD-Hedged) XSU XSU S&P/TSX 60 Index Options SXO * TX60 Equity options Name of underlying instrument Option symbol Underlying symbol Advantage Oil & Gas Ltd. AAV AAV Aecon Group Inc. ARE ARE AGF Management Ltd., Cl. B AGF AGF.B Agnico Eagle Mines Limited AEM AEM Agrium Inc. AGU * AGU Air Canada AC AC Alacer Gold Corp. ASR ASR Alamos Gold Inc. AGI AGI Alexco Resource Corp. AXR AXR 2 Equity options Name of underlying instrument Option symbol Underlying symbol Algonquin Power & Utilities Corp. AQN AQN Alimentation Couche Tard Inc., Cl. B ATD ATD.B Allied Nevada Gold Corp. ANV ANV Allied Properties Real Estate Investment Trust AP AP u AltaGas Ltd. ALA ALA Amaya Inc. AYA AYA ARC Resources Ltd. ARX * ARX Argonaut Gold Inc. AR AR Artis Real Estate Investment Trust AX AX u Asanko Gold Inc. AKG AKG ATCO Ltd. ACO ACO.X Athabasca Oil Sands Corp. ATH * ATH Atlantic Power Corporation ATP ATP ATS Automation Tooling Systems Inc. ATA ATA AuriCo Gold Inc. AUQ AUQ AutoCanada Inc. ACQ * ACQ Avigilon Corporation AVO AVO Badger Daylighting Ltd. BAD BAD Bank of Montreal BMO * BMO Bank of Nova Scotia (The) BNS * BNS Bankers Petroleum Ltd. BNK BNK Barrick Gold Corporation ABX * ABX Baytex Energy Corp. BTE BTE BCE Inc. BCE * BCE Bellatrix Exploration Ltd. BXE BXE Birchcliff Energy Limited BIR BIR Black Diamond Group Limited BDI BDI BlackBerry Limited BB * BB BlackPearl Resources Inc. PXX PXX Boardwalk Real Estate Investment Trust BEI BEIu Bombardier Inc., Cl. B BBD * BBD.B Bonavista Energy Corporation BNP BNP Brookfield Asset Man. Inc., Cl. A BAM BAM.A Brookfield Asset Man. Inc., Cl. A BAM2 BAM2 3 Equity options Name of underlying instrument Option symbol Underlying symbol Brookfield Infrastructure Partner L.P. BIP BIPu Brookfield Property Partners L.P. BPY BPYu Brookfield Renewable Energy Partners L.P. BEP BEPu Brookfield Residential Property Inc. BRP1 BRP1 BRP Inc. DOO DOO CAE Inc. CAE CAE Calfrac Well Services Ltd. CFW CFW Calloway Real Estate Investment Trust CWT CWTu Cameco Corporation CCO * CCO Canaccord Genuity Group Inc. CF CF Canadian Apartment Properties Real Estate Investment Trust CAR CARu Canadian Energy Services & Technology Corp. CEU CEU Canadian Imperial Bank of Commerce CM * CM Canadian National Railway Company CNR * CNR Canadian Natural Resources Limited CNQ * CNQ Canadian Oil Sands Trust COS * COS Canadian Pacific Railway Limited CP CP Canadian Real Estate Investment Trust REF REFu Canadian Tire Corporation Limited, Cl. B CTC CTC.A Canadian Utilities CU CU Canadian Western Bank CWB CWB Canexus Corporation CUS CUS Canfor Corporation CFP CFP Canfor Pulp Products Inc. CFX CFX Canyon Services Group Inc. FRC FRC Capital Power Corporation CPX CPX Capstone Mining Corp. CS CS Cardinal Energy Ltd. CJ CJ Cascades Inc. CAS CAS Catamaran Corporation CCT CCT Celestica Inc. CLS CLS Cenovus Energy Inc. CVE * CVE Centerra Gold Inc. CG * CG CGI Inc. (Group), Cl. A GIB * GIB.A 4 Equity options Name of underlying instrument Option symbol Underlying symbol Chartwell Retirement Residences CSH CSHu China Gold International Resources Corp. Ltd CGG CGG CI Financial Inc. CIX CIX Cineplex Inc. CGX CGX Cogeco Cable Inc. CCA CCA Cominar Real Estate Investment Trust CUF CUFu Concordia Healthcare Corp. CXR CXR Continental Gold Limited CNL CNL Copper Mountain Mining Corporation CUM CUM CORUS Entertainment Inc., Cl. B CJR CJR.B Cott Corp. BCB BCB Crescent Point Energy Corp. CPG * CPG Crew Energy Incorporated CR CR Descartes Systems Group Inc. DSG DSG Detour Gold Corp. DGC DGC DH Corporation DH DH Dollarama Inc. DOL DOL Dominion Diamond Corporation DDC DDC Domtar Corporation UFS UFS DragonWave Inc. DWI DWI Dream Global Real Estate Investment DRG DRGu Dream Office Real Estate Investment Trust D D u DREAM Unlimited Corp. DRM DRM Dundee Corporation, Cl. A DC DC .A Dundee Precious Metals Inc. DPM DPM Eldorado Gold Corp. ELD * ELD Element Financial Corporation EFN EFN Emera Inc. EMA * EMA Empire Co Ltd EMP EMP.A Enbridge Inc. ENB * ENB Enbridge Income Fund Holdings Inc. ENF ENF EnCana Corporation ECA * ECA Endeavour Silver Corp. EDR EDR EnerCare Inc. ECI ECI 5 Equity options Name of underlying instrument Option symbol Underlying symbol Enerflex Ltd. EFX EFX Enerplus Resources Fund ERF ERF Ensign Energy Services Inc. ESI ESI Extendicare Inc. EXE EXE Finning International Inc. FTT FTT First Capital Realty Inc. FCR FCR First Majestic Silver Corp. FR FR First Quantum Minerals FM * FM FirstService Corporation FSV FSV Fortis Inc. FTS * FTS Fortuna Silver Mines Inc. FVI FVI Franco Nevada FNV FNV Freehold Royalties Ltd. FRU FRU Gabriel Resources Ltd. GBU GBU Genworth MI Canada Inc. MIC * MIC George Weston Limited WN WN Gibson Energy Inc. GEI GEI Gildan Activewear Inc. GIL GIL GMP Capital Inc. GMP GMP Goldcorp Inc. G * G Gran Tierra Energy Inc. GTE GTE Granite Real Estate Inc. GRT GRTu Great Canadian Gaming Corporation GC GC Great-West Lifeco Inc. GWO GWO Groupe Aeroplan Inc. AIM AIM Guyana Goldfields Inc. GUY GUY H&R Real Estate Investment Trust HR HR u Home Capital Group Inc. HCG HCG Horizon North Logistics Inc. HNL HNL HudBay Minerals Inc. HBM HBM Hudson's Bay Company HBC HBC Husky Energy Inc. HSE * HSE IAMGOLD Corporation IMG IMG IGM Financial Inc. IGM IGM 6 Equity options Name of underlying instrument Option symbol Underlying symbol IMAX Corporation IMX IMX Imperial Oil Limited IMO * IMO Industrial Alliance Insurance and Financial Services Inc. IAG IAG Innergex Renewable Energy Inc. INE INE Intact Financial Corporation IFC IFC Inter Pipeline Fund IPL IPL Interfor Corporation IFP IFP Intertape Polymer Group Inc. ITP ITP Just Energy Group Inc. JE JE Kelt Exploration Ltd. KEL KEL Keyera Corp. KEY KEY Kinross Gold Corporation K * K Kirkland Lake Gold Inc. KGI KGI Labrador Iron Ore Royalty Corporation LIF LIF Legacy Oil + Gas Inc. LEG LEG Lightstream Resources Ltd. LTS * LTS Linamar Corporation LNR LNR Loblaw Companies Ltd. L L Loblaw Companies Ltd. L1 L1 Long Run Exploration Ltd. LRE LRE Lundin Mining Corp. LUN * LUN MacDonald, Dettwiler and Associates Ltd. MDA MDA MAG Silver Corp. MAG MAG Magna International Inc MG MG Major Drilling Group International Inc. MDI MDI Manitoba Telecom Services Inc. MBT MBT Manulife Financial Corporation MFC * MFC Maple Leaf Foods Inc. MFI MFI Martinrea International Inc. MRE MRE MEG Energy Corp. MEG MEG Methanex Corporation MX MX Metro Inc. MRU MRU Migao Corporation MGO MGO Mitel Networks Corporation MNW MNW 7 Equity options Name of underlying instrument Option symbol Underlying symbol Mullen Group Ltd. MTL MTL National Bank of Canada NA * NA Nevsun Resources Ltd. NSU NSU New Gold Inc. NGD NGD Niko Resources Ltd. NKO NKO Norbord Inc. NBD NBD Northland Power Inc. NPI NPI NovaGold Resources Inc. NG NG NuVista Energy Limited NVA NVA Onex Corp. OCX OCX Open Text Corp OTC OTC Osisko Mining Corp. OSK1 OSK1 Pacific Rubiales Energy PRE * PRE Painted Pony Petroleum Ltd. PPY PPY Pan American Silver Corporation PAA PAA Paramount Resources Ltd. POU POU Parex Resources Inc. PXT PXT Parkland Fuel Corporation PKI PKI Pason Systems Inc. PSI PSI Pembina Pipeline Corporation PPL PPL Pengrowth Energy Trust PGF PGF Penn West Energy Trust PWT * PWT Performance Sports Group Ltd. PSG PSG Peyto Exploration & Development Corp. PEY PEY Potash Corporation of Saskatchewan POT * POT Power Corporation of Canada POW POW Power Financial Corporation PWF PWF PrairieSky Royalty Ltd. PSK PSK Precision Drilling Trust PD PD Premier Gold Mines Limited PG PG Pretium Resources Inc. PVG PVG Primero Mining Corp. P P Progressive Waste Solutions Ltd. BIN BIN Quebecor Inc., Cl. B QBR QBR.B 8 Equity options Name of underlying instrument Option symbol Underlying symbol Raging River Exploration Inc. RRX RRX Resolute Forest Products Inc. RFP RFP Restaurant Brands International QSR QSR RioCan Real Estate Investment Trust REI REIu Ritchie Bros. Auctioneers Incorporated RBA RBA Rogers Communications Inc., Cl. B RCI * RCI.B Rona Inc. RON RON Royal Bank of Canada RY * RY Royal Gold, Inc. RGL RGL Rubicon Minerals Corp. RMX RMX Russel Metals Inc. RUS RUS Sandstorm Gold Ltd. SSL SSL Saputo SAP SAP Savanna Energy Services Corp. SVY SVY Seabridge Gold Inc. SEA SEA Secure Energy Services Inc. SES SES SEMAFO INC. SMF SMF Seven Generations Energy Ltd. VII VII Shaw Communications Inc., Cl. B SJR * SJR.B ShawCor Ltd., Cl. A SCL SCL Sherritt International Corporation S S Sierra Wireless Inc. SW SW Silver Standard Resources Inc. SSO SSO Silver Wheaton Corp. SLW SLW Silvercorp Metals Inc. SVM SVM SNC-Lavalin Group Inc. SNC SNC Sprott Resource Corp. SCP SCP Stantec Inc. STN STN Student Transportation Inc. STB STB Sun Life Financial SLF * SLF Suncor Energy Inc. SU * SU SunOpta, Inc. SOY SOY Superior Plus Corp. SPB SPB Surge Energy Inc. SGY SGY 9 Equity options Name of underlying instrument Option symbol Underlying symbol Tahoe Resources Inc. THO THO Talisman Energy Inc. TLM1 * TLM1 Tanzanian Royalty Exploration Corporation TNX TNX Taseko Mines Limited TKO TKO Teck Resources Limited., Cl. B TCK * TCK.B TELUS Corporation T * T The Jean Coutu Group (PJC) Inc., Cl. A PJC PJC.A Thompson Creek Metals Company Inc. TCM TCM Thomson Reuters Corporation TRI * TRI Tim Hortons THI1 THI1 TMX Group Limited X X TORC Oil & Gas Ltd. TOG TOG Toromont Industries Ltd. TIH TIH Toronto-Dominion Bank (The) TD * TD Tourmaline Oil Corp. TOU TOU TransAlta Corporation TA * TA TransCanada Corporation TRP * TRP Transcontinental Inc., Cl. A TCL TCL.A TransForce Inc. TFI TFI TransGlobe Energy Corporation TGL TGL Trican Well Services Inc. TCW * TCW Tricon Capital Group Inc. TCN TCN Trilogy Energy Corp. TET TET Trinidad Drilling Ltd. TDG TDG Turquoise Hill Resources Ltd. TRQ TRQ Uranium Participation Corp. U U Valeant Pharmaceuticals International, Inc. VRX VRX Veresen Inc. VSN VSN Vermilion Energy Inc. VET VET Wajax Corporation WJX WJX West Fraser Timber Co. Ltd. WFT WFT Western Energy Services Corp. WRG WRG WestJet Airlines Ltd. WJA WJA Westport Innovations Inc. WPT WPT 10 Equity options Name of underlying instrument Option symbol Underlying symbol Westshore Terminals Investment Corporation WTE WTE Whitecap Resources Inc. WCP WCP Wi-LAN Inc. WIN WIN WSP Global Inc. WSP WSP Yamana Gold Inc. YRI * YRI 11
